Citation Nr: 1547292	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO. 13-33 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for coronary artery disease (CAD), to include the propriety of the rating reduction from 30 percent to 10 percent effective May 7, 2012.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1974 and from May 1981 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

By way of background, the RO granted service connection for CAD in a November 2010 rating decision, assigning a staged rating of 10 percent prior to August 4, 2008 and 30 percent thereafter. In December 2011, the Veteran submitted a notice of disagreement with the assigned 30 percent rating. However, this was outside the applicable one year appellate period. 38 C.F.R. § 20.302. 

The RO notified the Veteran in June 2012 correspondence that his notice of disagreement was not timely, had been rejected, and would be treated as a new claim. 38 C.F.R. § 19.32. The RO has not at any point treated the December 2011 notice of disagreement as being timely. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003). Thus, the current claim does not stem from disagreement with the initially assigned rating for CAD, and is instead a freestanding claim for an increased rating.

As part of adjudicating the claim for an increased rating, the RO obtained a VA examination that showed the CAD had improved, and subsequently reduced the rating from 30 percent to 10 percent in August 2012. The Veteran submitted a notice of disagreement with the reduction in November 2012, and the September 2013 statement of the case, while phrasing the issue as entitlement to an increased rating for CAD, addressed the propriety of the reduction. The Veteran reiterated his disagreement with the reduction in his November 2011 substantive appeal and at his May 2015 hearing. Accordingly, the first issue on appeal is whether the reduction was proper. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). However, as the reduction stemmed from what was initially a claim for an increased rating, the issue of entitlement to an increased rating for CAD is also on appeal.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence that he is unemployable due to service-connected disabilities. Therefore, TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for CAD and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2012 rating decision reduced the rating for CAD from 30 percent to 10 percent, effective May 7, 2012, resulting in a decrease in the Veteran's combined disability rating from 60 percent to 40 percent.

2.  Prior to the August 2012 final reduction, the Veteran was not provided with a rating decision proposing to reduce the evaluation for CAD, or notice of the 60 day period to submit evidence and of the right to request a predetermination hearing.


CONCLUSION OF LAW

The reduction in evaluation for CAD from 30 percent to 10 percent was not proper. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision concerning the rating reduction herein, no further discussion of compliance with this duty is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The increased rating claims require further development, which is addressed in the remand section below.

II. Rating Reduction

It is the policy of VA to afford assigned evaluations the greatest degree of stability possible. Special protections are afforded ratings which have stabilized, or which have been in place for extended periods of time. 38 C.F.R. §§ 3.344, 3.951. The protections are not, however, absolute. If improvement in a condition is shown, or error or fraud is evident, reduction of evaluation or even severance of service connection is possible. Such revisions must be undertaken in accordance with specific due process protections. 38 C.F.R. § 3.105.

When a rating reduction is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction must be prepared, setting forth all of the material facts and reasons for the proposed reduction. 38 C.F.R. § 3.105(e). The Veteran must then be notified of the contemplated action and the detailed reasons therefor, and given 60 days to present additional evidence showing that compensation should be continued at the present level. Id. The Veteran must be informed of the right to a predetermination hearing, if requested within 30 days. 38 C.F.R. § 3.105(i)(1). If additional evidence is not received and a predetermination hearing is not requested, written notice of the final action, including the reasons for the decision and the supporting evidence, must be issued to the Veteran. 38 C.F.R. § 3.105(e), (i).

In this case, the August 2012 reduction of the evaluation of CAD from 30 percent to 10 percent resulted in an overall reduction in the Veteran's combined disability rating from 60 percent to 40 percent and a reduction in compensation payments. As such, VA was required to comply with the due process procedures governing rating reductions. 38 C.F.R. § 3.105(e). However, the RO failed to issue a rating decision proposing the reduction and did not provide proper notice of the 60 day period to provide evidence or the right to have a predetermination hearing. 38 C.F.R. § 3.105(e), (i)(1). As the RO failed to comply with the due process requirements governing rating reductions, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999). Therefore, restoration of the 30 percent evaluation for CAD is warranted from May 7, 2012 forward.


ORDER

Restoration of a 30 percent evaluation for CAD from May 7, 2012 is granted.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. During his May 2015 hearing, the Veteran's representative indicated that the Veteran had been receiving on-going VA treatment for both his CAD and PTSD. See May 2015 Hearing Transcript at 2, 5-7. The March 2015 VA heart examiner also noted that records from January and February 2015 were relied on in assessing the severity of the Veteran's CAD. However, the most recent VA treatment records associated with the electronic claims file are from 2012. As the Veteran's representative, and the other medical evidence of record, indicates that there are potentially relevant outstanding VA treatment records, the Board finds that it must remand the claims so that proper attempts can be made to obtain them.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran's representative indicated during the May 2015 hearing that the Veteran's PTSD symptoms had worsened since the August 2011 VA examination, and that they now warranted at least a 50 percent rating. See May 2015 Hearing Transcript at 3. 

VA treatment records from June and July 2012 reflect that the Veteran complained of near-constant anxiety, depression, passive suicidal ideation and other symptoms, all of which are new since the August 2011 VA examination and would potentially warrant an increased rating. Further, those same records assigned Global Assessment of Functioning (GAF) scores of 48 treatment records, which indicate an overall worsening of the Veteran's PTSD since the August 2011 VA examination, which assigned a GAF score of  59. As there is an allegation and indication of worsening, the claim must be remanded for a new VA examination to determine the current severity of the Veteran's PTSD. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

The Veteran and his representative also indicated during his hearing that his CAD is worse than is reflected in his treatment records, and potentially warrants a 60 percent rating. While the Veteran had a VA examination as recently as March 2015, the Veteran's representative argued that this was not an in-person examination, and was instead based on a records review of cardiology consultations the Veteran appeared of in the months prior. This is corroborated by the examination report, which indicated that an in-person examination was not conducted. 

The representative argued that an in-person examination is necessary in order to accurately assess the current severity of the Veteran's heart disability, specifically to include stress testing in order to ensure an accurate METs level is obtained. As the arguments advanced by the Veteran and his representative have some merit, and as the claim for an increased rating for CAD must be remanded regardless so that records can be obtained, the Board finds that on remand the Veteran should be provided with an in-person VA examination, if possible, to determine the current severity of his CAD.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA facilities at which he has received treatment for his heart and psychiatric disabilities. Then, make appropriate efforts to obtain all outstanding VA treatment records, to include from Prescott VA Medical Center and Dunkirk CBOC.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a heart disease examination to determine the current severity of the Veteran's ischemic heart disease. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. All requisite testing, to include stress testing if possible, should be performed.

The examiner should also provide information concerning the functional impairment that results solely from the service-connected heart disease which may affect his ability to function and perform various occupational tasks.

3.  After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination for his PTSD. The electronic claims folder should be made available to the examiner for review and the examiner should indicate that such review was accomplished. 

Any evaluations, studies, and testing deemed necessary by the examiner, to include providing a Global Assessment of Functioning (GAF) score, should be conducted and the results included in the examination report. The examiner should describe the nature and extent of the Veteran's service-connected PTSD.

4.  Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


